Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 1 of 29




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA
                            MIAMI DIVISION

                                                CASE NO.


 ENRIQUE MADRINAN,
   Plaintiff,

 vs.

 SOMI FOOD HALL LLC,
 d/b/a Yumbrella Food Hall, AND
 FRIT SHOPS AT SUNSET PLACE LLC,
 AND FEDERAL REALTY INVESTMENT
 TRUST,

   Defendants.
                                                                   /

        COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

       Plaintiff, ENRIQUE MADRINAN, (hereinafter sometimes referred to as

 “Plaintiff” or “Mr. Madrinan”), hereby sues the Defendants, SOMI FOOD HALL

 LLC, d/b/a Yumbrella Food Hall, and, FRIT SHOPS AT SUNSET PLACE LLC,

 and, FEDERAL REALTY INVESTMENT TRUST (hereinafter collectively

 referred to as “Defendants”), jointly and severally, for declaratory and injunctive

 relief, attorneys' fees, expenses and costs (including, but not limited to, court costs

                                                       -1-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 2 of 29




 and expert fees) pursuant to 42 U.S.C. § 12181, et seq. (“Americans With

 Disabilities Act”), the American With Disabilities Act Accessibility Guidelines

 (hereinafter “ADAAG”), Florida Americans With Disabilities Accessibility

 Implementation Act and the Florida Accessibility Code for Building Construction 1

 (hereinafter collectively referred to as “FACBC”), at a property bearing the

 business name “Yumbrella Food Hall”, containing a restaurants, bars and related

 facilities, located at Sunset Place, 5701 Sunset Drive, Suite 194, South Miami, FL

 33143 (hereinafter sometimes referred to as the “Subject Premises;” or

 “Yumbrella”).

                                             JURISDICTION

          1. This Court has original jurisdiction over this action pursuant to Title 28

 U.S.C. §§ 1331 and 1343 for Plaintiffs’ claims arising under Title 42 U.S.C. §§

 12181, et seq., based on Defendants’ violations of Title III of the Americans With

 Disabilities Act (hereinafter “the ADA”). See also 28 U.S.C. §§ 2201 and 2202.

          2. This Court also has pendant jurisdiction over all State law claims

 pursuant to Title 28 U.S.C. § 1367(a).




 1
     Florida Statutes §§ 553.501 through 553.513 and Florida Building Code Chapter 11.
                                                         -2-
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 3 of 29




       3. Venue in this district is proper under Title 28 U.S.C. § 1391, since all

 acts or omissions giving rise to this action occurred in the Southern District of

 Florida, Miami-Dade County, Florida, and the subject Premises is located in

 Miami-Dade County, Florida.

                                                      PARTIES

       4.   Plaintiff, Enrique Madrinan is a resident of the State of Florida, is sui

 juris, and is a qualified individual under the ADA and the FACBC who has been

 intentionally denied access to the Subject Premises as set forth more fully herein,

 and who will continue to be intentionally denied such access without the injunctive

 relief requested herein.

       5. Plaintiff is limited in one or more major life activities, which requires

 him to use a wheelchair to ambulate and who retains limited manual dexterity.

       6. Plaintiff is a father and professional who travels frequently and dines out

 often in his personal and professional capacities, and is also an actively social,

 fiercely independent, highly educated, professionally licensed individual.

       7. Plaintiff and his fiancé visited Yumbrella, the 6,500 square feet property

 which forms the basis of this lawsuit, on May 9, 2019.



                                                       -3-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 4 of 29




       8. The Defendant, FRIT SHOPS AT SUNSET PLACE LLC, is a registered

 Limited Liability Company that is authorized to transact, and which transacts,

 business in the State of Florida.               The Defendant is the owner, lessor and/or

 operator of the real property and improvements which are the subject of this action,

 a property bearing the business name within Sunset Place housing “Yumbrella

 Food Court” containing dining, drinking and related facilities located at Sunset

 Place, 5701 Sunset Drive, Suite 194, South Miami, FL 33143.

       9. The Defendant, FEDERAL REALTY INVESTMENT TRUST, is a

 registered Trust that is authorized to transact, and which transacts, business in the

 State of Florida. The Defendant is the owner, lessor and/or operator of the real

 property and improvements which are the subject of this action, a property bearing

 the business name within Sunset Place housing “Yumbrella Food Court”

 containing dining, drinking and related facilities located at Sunset Place, 5701

 Sunset Drive, Suite 194, South Miami, FL 33143.

       10. The Defendant, SOMI FOOD HALL, LLC, is a Florida Limited

 Liability Company that is authorized to, and does, transact business in the State of

 Florida. Upon information and belief, this Defendant is a tenant at the facility and

 is the operator and/or lessee of a restaurant facilities therein which is commonly

                                                      -4-
                 Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                       Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 5 of 29




 known as Yumbrella food Hall located at Sunset Place, 5701 Sunset Drive, Suite

 194, South Miami, FL 33143, and which is the subject of this action.

       11. The Mall commonly known as Sunset Place and which contains the

 Yumbrella Food Hall was built in 1999 and is thus considered subject to the “New

 Construction” standards of the ADA and its implementing regulations.

       12. Yumbrella Food Hall, the restaurant and related facilities which is the

 subject of this action, opened for business in March 2019, and is thus considered

 subject to the “New Construction” standards of the ADA and its implementing

 regulations.

        ADA REGULATORY REGIME FOR NEW CONSTRUCTION

       13.       Pursuant to 28 CFR part 36.406(a)(3) this facility was required to

 provide an accessible bar counter and accessible table seating spaces consistent

 with 2010 Standard § 902 at the date of First Occupancy.

       14.      Pursuant to 28 CFR part 36.406(a)(3), the facility was required to

 design and construct its bar counters and nearby table seating to be readily

 accessible to and usable by individuals with disabilities as of the date of first

 occupancy.



                                                        -5-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 6 of 29




       15.   Pursuant to 28 CFR § 36.401(a), the facility was required to provide an

 accessible forward approach to a designed-integrated lowered section of any and

 all bar counters to be accessible in relation to the respective total number of

 standing and seating spaces at the bars as of the date of first occupancy and

 otherwise fully comply with 2010 ADA Standard § 902, 904, 305 and 306.

       16.    The 2010 ADA Standards have been fully noticed, are readily

 available and easily referenced at 36 CFR § 1191, et seq., and consist of the 2004

 ADAAG and the requirements contained in subpart D of 28 CFR part 36.

       17. Pursuant to 28 CFR part 36.406(a)(3), this facility is required to comply

 with the 2010 ADA Standards as of the date when the last application for a

 building permit or permit extension is certified to be complete by a State, county,

 or local government (or, in those jurisdictions where the government does not

 certify completion of applications, if the date when the last application for a

 building permit or permit extension is received by the State, county, or local

 government) is on or after March 15, 2012, or if no permit is required, if the start

 of physical construction or alterations occurs on or after March 15, 2012.

        DEFENDANTS KNEW THEY WERE VIOLATING THE ADA



                                                      -6-
                 Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                       Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 7 of 29




      18.     Defendants knew or should have known that they were failing to

 construct and design the facility as of first occupancy to be readily accessible to

 and usable by individuals with disabilities as required by the ADA.

        19.   Defendants knew or should have known that the common seating

 design modules and schemes approved and used by Defendants contain bar

 counters far above the height permitted by law to be accessible.

        20.   Defendants knew or should have known that the common seating

 design modules and schemes approved and used by Defendants fail to provide

 adequate and sufficient accessible seating within all areas of the facility.

        21.   Plaintiff alleges that Defendants uniformly approved the use of these

 unlawful design modules/schemes at Yumbrella Food Hall indoor and outdoor bar

 and food counters intentionally disregarding the accessibility requirements of the

 ADA.

        22.   Plaintiff alleges that Defendants approve and utilize these inaccessible

 modular structures to ensure uniformity of design, feel and functionality at its

 locations which purposely exclude individuals who require a wheelchair to

 ambulate, including the instant Plaintiff.



                                                       -7-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 8 of 29




       23.    Plaintiff further alleges that Defendants’ in-house design committees

 (or similarly tasked internal or contracted entities) uniformly orchestrate and

 approve the use of the inaccessible common design of the bar counter with

 deliberate indifference to, and disregard for, Mr. Madrinan and those similarly

 situated.

       24.    Plaintiff further alleges that Defendants’ in-house design committees

 uniformly orchestrate and continue to approve a policy of using inaccessible tables

 and booths throughout this and other facilities, thereby further serving to isolate

 Plaintiff, both physically and emotionally, and denying him the full enjoyment of

 the amenities, services, privileges, activities and accommodations of the facility.

       25.    As a result, and for additional reasons set forth herein, it cannot

 reasonably be denied that Defendants have intentionally discriminated against this

 plaintiff and all those similarly situated.

       26.    The egregiousness of Defendants’ offending conduct denying access

 to individuals with disabilities, such as Mr. Madrinan and others similarly situated,

 compels this Court to retain continuing jurisdiction and oversight over this action

 until it is absolutely clear the offending conduct set forth herein cannot reasonably

 be repeated and Defendants be allowed to return to their old discriminatory ways.

                                                       -8-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 9 of 29




     27.      Plaintiff and his fiancé visited the subject facility to enjoy and partake

 in the accommodations, amenities, privileges, goods, services and experience

 offered by this public accommodation as asserted by Yumbrella’s very own

 Director of Operations who stated that “[w]e are putting a twist on the food hall

 and we want this to be an experience for every guest that walks through our doors.

 Sit down, relax and enjoy great food, great drinks and even some entertainment.

 We’re confident guests will have a great time under the Yumbrella,” See, March

 26, 2019, article in Community News at https://communitynewspapers.com/south-

 miami/yumbrella-food-hall-opens-at-the-shops-at-sunset-place-in-south-miami/.

     28.      Statements attributed to other Defendants herein are similarly inviting.

 This is evident by the statements attributed to Stuart Biel, senior vice president of

 regional leasing at Defendant, Federal Realty, who in the same article opined that

 “The opening of Yumbrella at Shops at Sunset Place will offer locals a variety of

 high-quality cuisines from some of Miami’s top chefs and favorite food trucks

 under one roof.” “Food halls such as Yumbrella are the kinds of concepts that

 bring a community together to share meals and explore new fare.” See, March 26,

 2019, article in Community News at https://communitynewspapers.com/south-

 miami/yumbrella-food-hall-opens-at-the-shops-at-sunset-place-in-south-miami/.

                                                       -9-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 10 of 29




        29.    Plaintiff is in the area a number of times a year in both his personal

  and professional capacities and will return to the property to avail himself of the

  full enjoyment of the amenities, goods services, privileges and accommodations

  offered to the public at the property, and to determine whether the existing barriers

  to access at the property, which currently serve to segregate and confine him from

  accessing a central aspect of this facility, have been remedied to achieve the

  inclusion required by the ADA and FACBC statutory and regulatory regimes.

        30.    However, Plaintiff is deterred from returning to Yumbrella Food Hall

  until the architectural barriers to access and discriminatory policies which prevent

  him from the full and equal enjoyment of the accommodations, activities, goods,

  amenities and services otherwise provided to able-bodied patrons, are removed.

        31.    The Plaintiff has encountered and has direct knowledge of the

  architectural barriers to access and discriminatory policies at the subject property

  which discriminate against him solely on the basis of his disability and which

  prevent him from exercising his right to the full and equal enjoyment of the goods,

  privileges, services, amenities and accommodations otherwise offered by the

  Defendants to able-bodied patrons. These architectural barriers and discriminatory



                                                       -10-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 11 of 29




  policies also prevent Plaintiff from returning to the property to enjoy the goods and

  services available to the public.

        32. Due to Defendants’ ADA violations set forth herein, Plaintiff was not

  able to, and still cannot, access the outdoor food and drink counter, nor could he

  access the bar counters at the area within the Yumbrella Food Hall known as “The

  Tonic” and avail himself of the full and equal enjoyment of the various amenities,

  privileges, goods, services, activities and accommodations otherwise offered to

  able bodied patrons by the Defendants.

        33.    By failing to provide accessible seating spaces at and within the

  immediate bar area (such as a fully integrated lowered counter at the bar, and

  accessible seating at the surrounding tables and booths), Defendants have

  intentionally erected a discriminatory architectural format disguised as an

  accommodation, and exacerbated its failures by intentionally promoting a policy

  and procedure that serves to isolate, shun, diminish and confine individuals with

  disabilities from interaction with the bartender and bar patrons and surrounding

  areas, and further removes him and his guests away from the “action” and

  activities otherwise provided to able-bodied patrons at this same Bar counter and

  surrounding area.

                                                        -11-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 12 of 29




        34.    Defendants cannot legally maintain that the current counter and

  policies and procedures described suffice to conform to the ADA and the FACBC

  Standards as accessible and inclusive.

        35.    There is no accessible seating space at the outdoor bar counter and no

  accessible seating spaces at the indoor bar counters located at the Tonic area of the

  Yumbrella Food Hall.

        36.    Defendants cannot legally dispute that providing access as Plaintiff

  demands herein is readily achievable as that defense is precluded by the fact the

  facility was built in 1999 and the subject Yumbrella opened its doors in 2019.

        37.    By intentionally not providing the required accessible seating spaces

  at the specified bar counters and discrete surrounding areas where seating is

  otherwise provided to able-bodied patrons, Defendants create, maintain and

  promote a pattern and practice of excluding and isolating Plaintiff and others

  similarly situated from seating at and near the bar areas so well promoted to the

  community at large as welcoming and inclusive.

        38.    Because Yumbrella Food Hall and the building in which it is housed

  are New Construction pursuant to the ADA, Defendants had a legal duty to ensure



                                                       -12-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 13 of 29




  that the bar was designed and constructed to be readily accessible to and usable by

  Plaintiff as of the date of first occupancy. Defendants intentionally failed to do so.

        39.    Because Yumbrella Food Hall is New Construction, Defendants had a

  legal duty to provide accessible seating spaces at the bar counter and provide

  accessible seating spaces at a table in the adjacent bar area and booths when, as

  here, table and booth seating is otherwise available to able-bodied patrons.

        40.    Because Yumbrella Food Hall is new construction, Defendants may

  not readily avail themselves of the defenses and exceptions typically available

  within the ADA alteration standards, including but not limited to, the readily

  achievable standard.

        41.    Because Yumbrella Food Hall is New Construction, Defendants’

  access-failures herein described evince a systematic, purposely thought-through

  scheme to intentionally discriminate against the Plaintiff which has resulted in a

  disparate effect and impact upon Mr. Madrinan and all those similarly situated.

        42.    Plaintiff, a resident of South Florida, will return to the subject

  premises once the architectural barriers to access and discriminatory policies and

  procedures violating the ADA and the FACBC are no longer present.



                                                        -13-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 14 of 29




        43.   Similar to most able-bodied patrons, Mr. Madrinan and his fiancé look

  forward to revisiting Yumbrella Food Hall to partake in the full and equal

  enjoyment of the amenities, goods, services, facilities, privileges, advantages and

  accommodations offered to the general public by this facility; chief among them is

  the opportunity for a nice, laid back moment nursing a drink at its admittedly very

  looking nice bar while raking in the unique atmosphere as advertised.

        44.   However, Plaintiff is deterred from returning to Yumbrella Food Hall

  until the architectural barriers to access and discriminatory policies which prevent

  him from the full and equal enjoyment of the accommodations, goods, amenities

  and services otherwise provided to able-bodied patrons, are removed.

        45.   Plaintiff has been, and will continue to be, denied full access and the

  equal enjoyment of the amenities, activities, services, goods, privileges and

  accommodations, at the subject premises, as provided by the ADA and the

  FACBC, unless the injunctive relief requested herein is granted.

        46.   Defendants’ intentionally ignore the ADA requirements, and instead

  promote discriminatory policies and procedures which prevent access and

  inclusion, and lead to the inexorable conclusion that, unless the injunctive relief

  requested herein is granted, access and inclusion as contemplated by the ADA will

                                                       -14-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 15 of 29




  not occur at this facility, and Plaintiff and all those similarly situated will continue

  to be deterred from and denied full access to Yumbrella Food Hall as required by

  the ADA and the FACBC.

                                                  COUNT I

                            Americans With Disabilities Action
                                  for Injunctive Relief

        47.    This action arises pursuant to Title 42 U.S.C. § 12181, et seq.

  (“Americans With Disabilities Act”).

        48.    Plaintiffs adopt and re-allege the allegations stated in paragraphs 1

  through 46 of this Complaint as if fully stated herein.

        49.    On July 26, 1990, Congress enacted the Americans with Disabilities

  Act (“ADA”), 42 U.S.C. §§ 12101 et seq.

        50.    Pursuant to 42 U.S.C. § 12181(7) and 28 CFR § 36.104, the Premises

  which is the subject of this action is a public accommodation covered by the ADA

  and which must be in compliance therewith.

        51.    The Congressional legislation provided commercial businesses one

  and a half (1½) years from the enactment of the ADA to implement the

  requirements imposed by the ADA. The effective date of Title III of the ADA was

  January 26, 1992, or January 26, 1993 if Defendant has ten (10) or fewer
                                                        -15-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 16 of 29




  employees and gross receipts of $500,000 or less. See 42 U.S.C. § 12181; 28 CFR

  § 36.508(a).

        52.      Pursuant to 42 U.S.C. §12183, Defendants had a legal duty to be in

  full compliance with the ADA as of January 26, 1993 at the latest. The ADA

  required Defendants to ensure the bar counters were designed and constructed to

  be readily accessible to and usable by individuals with disabilities, such as the

  Plaintiff, as of the date of first occupancy. Defendants failed to do so.

        53.      Pursuant to the mandates of 42 U.S.C. § 12134(a), the United States

  Department of Justice, Office of the Attorney General, promulgated federal

  regulations to implement the requirements of the ADA. See 28 CFR § 36, ADA

  Accessibility Guidelines (hereinafter referred to as “ADAAG”).

              1990 STANDARDS - PRE-MARCH 2012 GUIDELINES

        54.      Prior to March 2012, pursuant to 28 C.F.R. part 36.404, all newly

  constructed facilities were required to comply with the Standards For New

  Construction And Alterations, set forth in Appendix A to 28 C.F.R. part 36

  ("ADAAG") (pre-2012). Failure to comply with these requirements constitutes a

  violation of the ADA.



                                                         -16-
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 17 of 29




        55.    Prior to March 2012, under certain conditions never present here, the

  ADAAG at 28 CFR 36, App A, 5.2, permitted service at an accessible table nearby

  to serve as a reasonable accommodation to an actual seat at the Bar.

        56.    Similarly, prior to March 2012, the ADAAG 28 CFR 36, App A,

  7.2(2)(ii) permitted the installation of an auxiliary lowered counter as a reasonable

  accommodation at certain counters.

        57.    At all times here relevant, a primary purpose the ADA and its

  regulatory regimes is to create inclusion through access.

        58.    Prior to March 2012, facilities that availed themselves of the above

  exceptions at the time were nonetheless required to provide the required clearance

  at the auxiliary counter or side desk and such auxiliary counters and desks were

  required to be maintained free and clear of all obstructions so as to be usable by

  individuals with disabilities.

        59.    Accordingly, even if Yumbrella Food Hall was pre-existing prior to

  March 2010 (which it was not) such that an auxiliary counter was permitted, any

  such auxiliary counter would need to be free and clear of items – which

  Defendants’ have not provided.



                                                        -17-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 18 of 29




         60.   Even if Yumbrella Food Hall was pre-existing prior to March 2012

  such that an auxiliary counter was permitted (which it was not), the designated area

  would still be required to provide sufficient clearance at the designated

  “accessible” seating space, such as at the nearby booths – which Defendants’ does

  not.

         61.   Even if Yumbrella Food Hall was pre-existing prior to March 2012

  such that an auxiliary counter was permitted (which it was not), the auxiliary

  counter had to have been in place and operational prior to March 15, 2012 and

  provide the opportunity for the full and equal enjoyment of the same amenities,

  goods, privileges, services, activities and accommodations as those offered to the

  able-bodied. Defendants’ facility does not.

         62.   Defendants intentionally fail to provide said opportunity due to their

  failure to provide accessible seating spaces at the bar and at the tables and booths

  adjacent to the indoor bar area, and by failing to provide accessible seating spaces

  at the outdoor bar counters.

         63.   Defendants intentionally fail to provide the opportunity for the full

  and equal enjoyment of the same amenities, goods, privileges, services, activities

  and accommodations as those offered to the able-bodied by promoting a policy and

                                                        -18-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 19 of 29




  procedure of purposely excluding Plaintiff and those similarly situated from

  interacting with the bartender, other bar patrons and the general public as

  advertised.

                                     2010 ADA STANDARDS

        64.     In March 2012 (effective date), the 1994 ADAGG was superseded

  and since that effective date all public accommodations and commercial facilities

  are required to follow the requirements of the 2010 Standards, including both the

  Title III regulations at 28 CFR part 36, subpart D; and the 2004 ADAAG at 36

  CFR part 1191, appendices B and D (hereinafter the “2010 ADA Standards”).

        65.     The 2010 ADA Standards eliminated the counter exceptions available

  previously under the 1994 ADAAG as discussed supra in ¶65 – 72, and now

  require all facilities constructed for first occupancy after March 2012 to design and

  construct bar counters with a lowered section. Defendants failed to do so.

        66.     As a result, the bar counters and other seating spaces of the facility

  must be, but are unable to be, accessed by the Plaintiff.

        67.     The Defendants have discriminated against the Plaintiff by promoting

  policies and erecting barriers to access which deny him access to, and the full and

  equal enjoyment of the amenities, goods, services, facilities, privileges, activities,

                                                        -19-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 20 of 29




  advantages and accommodations of the premises, as prohibited by 42 U.S.C. §

  12182 et seq., and by failing to remove architectural barriers as required by 42

  U.S.C. § 12182(b)(2)(A)(iv).

         68.     If the Defendants’ facility is one which was designed and constructed

  for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401,

  which it is, then the Defendants’ facility must be readily accessible to and useable

  by individuals with disabilities as defined by the ADA. Defendants have failed to

  so design and construct this facility to be fully accessible as required.

         69.     The Defendants are in violation of 42 U.S.C. § 12181 et seq., and 28

  CFR §36.302 et seq., and 36 CFR § 1191, et seq., and subpart D of 28 CFR part

  36, and are discriminating against Plaintiff as a result of the following violations: 2

                                 BAR COUNTER AND TABLES

                 a. There is no accessible seating space provided at the bar counter
                    located at “The Tonic” bar.
                 b. The door leading to the special events Room contains inaccessible
                    hardware.

                      OUTDOOR BAR COUNTER AND TABLES

  2
   Due to the architectural barriers encountered, all areas of the premises were not able to be
  assessed by the Plaintiff. Accordingly, the above list is not to be considered all-inclusive. A
  complete list of the subject premises’ ADA violations, and the remedial measures necessary to
  remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Rule 34
  of the Federal Rules of Civil Procedure.

                                                          -20-
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 21 of 29




                c. There is no accessible seating space provided at the outdoor bar
                   counter.
                d. There is insufficient accessible seating at the outdoor patio dining
                   area.

         70.    The Plaintiff has been denied access to, and has been denied the

  benefits     and   equal        enjoyment            of        the    services,         amenities,   programs

  accommodations, and activities of the premises and its facilities, and has otherwise

  been discriminated against and damaged by the Defendants because of Defendants’

  existing ADA violations and discriminatory policies and procedures, including, but

  not limited to, those set forth above. Furthermore, Plaintiff will continue to suffer

  such discrimination, injury and damage and will be deterred from returning to the

  premises without the relief provided by the ADA as requested herein.

         71.    The violations present at Defendants’ facility infringe upon Plaintiff’s

  right to travel free of discrimination, socialize, meet friends and further business

  relations.

         72.    Plaintiff has suffered, and continues to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at Defendants’

  facility.



                                                          -21-
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 22 of 29




        73.    By continuing to operate a place of public accommodation with

  intentionally discriminatory conditions, Defendants contribute to Plaintiff’s sense

  of isolation and segregation and deprive Plaintiff the full and equal enjoyment of

  the goods, services, facilities, activities, privileges and/or accommodations

  available to the general public.

        74.    By encountering the discriminatory conditions at Defendants’ facility,

  and knowing that it would be a futile gesture to return unless he is willing to

  endure additional discrimination, Plaintiff is deprived of the meaningful choice of

  freely visiting the same accommodations readily available to the general public and

  is deterred and discouraged from additional travel.

        75.    By intentionally maintaining a public accommodation with ADA

  violations, Defendants deprive Plaintiff the equal opportunity offered to the general

  public to freely travel without fear of being subjected to discrimination.

        76.    In the future, once the architectural barriers to access have been

  removed and reasonable changes in policy implemented, and it is absolutely clear

  that the discriminatory behavior and policies alleged herein cannot reasonably be

  expected to recur, Plaintiff will once again visit the subject premises, not only to

  avail himself of the amenities, privileges, accommodations, services, programs and

                                                        -22-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 23 of 29




  activities available at the facility, but also to assure himself that the subject

  premises is in compliance with the ADA so that he and others similarly situated

  will have full and equal enjoyment of the property without fear of discrimination,

  dignitary harm and threats to their safety.

        77.    Plaintiff has been obligated to retain undersigned counsel for the filing

  and prosecution of this action, and has agreed to pay his counsel reasonable

  attorneys’ fees, including costs and expenses incurred in this action.                             Plaintiff is

  entitled to recover those attorneys’ fees, costs and litigation expenses from the

  Defendants pursuant to 42 U.S.C. § 12205.

        78.    Pursuant to 42 U.S.C. § 12188, this Court is provided authority to

  grant Plaintiff injunctive relief including an order to alter the subject facilities to

  make them readily accessible to, and useable by, individuals with disabilities to the

  extent required by the ADA, and closing the subject facilities until the requisite

  modifications are complete.

        79.    The Plaintiff demands a non-jury trial on all issues to be tried herein.

        WHEREFORE, Plaintiff respectfully requests the Court issue a permanent

  injunction enjoining the Defendants from continuing their discriminatory practices

  and policies, ordering the Defendants to alter the subject premises as appropriate to

                                                        -23-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 24 of 29




  comply with the ADA, ordering the Defendants to maintain accessible features at

  the premises, and awarding Plaintiffs their attorney fees, costs and litigation

  expenses incurred in this action, and closing the subject premises until the requisite

  modifications are completed.

                                         COUNT II
                      Action for Violations of the Florida Americans
                     With Disabilities Accessibility Implementation Act

            80. This an action for injunctive relief pursuant to the Florida Americans

  With Disabilities Accessibility Implementation Act pursuant to Title XXXIII, Part

  II, Chapters 553.501 through 553.513 of the Florida Statutes.

            84.    Plaintiffs adopt and re-allege the allegations stated in paragraphs 1

  through 12, 18 – 46 of this Complaint as if fully stated herein.

            85.    Florida Statutes § 553.503 adopted and incorporated as law of the

  State of Florida “the federal Americans with Disabilities Act Accessibility

  Guidelines, (ADAAG), as adopted by reference in 28 CFR §36, subparts A and D, 4

  and Title II of Public Law No. 101-336,5” subject to the additional requirements of

  Fla. Stat. § 553.504.



  4
      28 CFR §§ 36.101, etseq, 36.401, et seq.
  5
      42 U.S.C.A. § 12131, et seq.
                                                            -24-
                       Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                             Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 25 of 29




        86.    Florida Statutes § 553.503, required the adoption of the Florida

  Accessibility Code for Building Construction (hereinafter FACBC). The FACBC

  establishes standards for accessibility to places of public accommodation and

  commercial facilities by individuals with disabilities to take effect on October 7,

  1997. See FACBC Chapter 11 and Fla. Stat. § 553.503.

        87.    In addition, Fla. Stat. § 553.502 provides that “nothing in ss. 553.01-

  553.513 is intended to expand or diminish the defenses available to a place of

  public accommodation under the Americans with Disabilities Act and the Federal

  Americans with Disabilities Act Accessibility Guidelines, including, but not

  limited to, the readily achievable standard, and the standards applicable to

  alterations to places of public accommodation.” Fla. Stat. § 553.502.

        88.    Title XXXIII, Part IV, Florida Building Code, Chapter 553.73(b) of

  the Florida Statutes provides:

               The technical portions of the Florida Accessibility Code for
               Building Construction shall be contained in their entirety in the
               Florida Building Code. The civil rights portions and the
               technical portions of the accessibility laws of this state shall
               remain as currently provided by law. Any revision or
               amendments to the Florida Accessibility Code for Building
               Construction pursuant to part II shall be considered adopted by
               the commission as part of the Florida Building Code. Neither
               the commission nor any local government shall revise or amend

                                                        -25-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 26 of 29




                any standard of the Florida Accessibility Code for Building
                Construction except as provided for in part II.

  Fla. Stat. § 553.73(b), (emphasis added).

       89.     Title XXXIII, Part IV, Florida Building Code, Chapter 553.84 of the

  Florida Statutes provides, inter alia:

               Notwithstanding any other remedies available, any
               person or party, in an individual capacity or on behalf of
               a class of persons or parties, damaged as a result of a
               violation of this part or the Florida Building Code, has a
               cause of action in any court of competent jurisdiction
               against the person or party who committed the violation;

       Fla. Stat. § 553.84.

        90.    The Florida Building Commission updated the Florida Accessibility

  Code for Building Construction for consistency with the 2010 ADA Standards and

  Florida law, Part II, Chapter 553, Florida Statutes, in the summer of 2011.

        91.    The intent as established by s.553.502, Florida Statutes, is to maintain

  the US Department of Justice certification of the Code as substantially equivalent

  to the ADA Standards so compliance with the Code provides presumption of

  compliance with the ADA Standards.

        92.    Title 28 CFR § 36.103(c), provides that the ADAAG “does not

  invalidate or limit the rights remedies and procedures of any other...State or local

                                                        -26-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 27 of 29




  law (including State Common Law) that provide greater or equal protection for the

  rights of the individuals with disabilities or individuals associated with them.” Id.

        93.    At all times here relevant, Defendants had a duty under Fla. Stat. §

  553.501, et seq., to provide access to the subject premises by Plaintiff herein.

        94.    On more than one occasion, Defendants breached their duty to

  provide access to the subject premises by Plaintiff and thereby discriminated

  against Plaintiff, all in violation of Fla. Stat. § 553.501, et seq., as follows:

                                    BAR COUNTER AND TABLES

               a. There is no accessible seating space provided at the bar counter
                  located at “The Tonic” bar.
               b. The door leading to the special events Room contains inaccessible
                  hardware.

                     OUTDOOR BAR COUNTER AND TABLES

               c. There is no accessible seating space provided at the outdoor bar
                  counter.
               d. There is insufficient accessible seating at the outdoor patio dining
                  area.

        95.    The Plaintiff has been denied access to, and has been denied the

  benefits    and   equal        enjoyment            of        the    amenities,          services,   programs,

  accommodations and activities of the premises and its facilities, and has otherwise

  been discriminated against and damaged by the Defendants because of Defendants’

                                                         -27-
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 28 of 29




  FACBC violations set forth above. Furthermore, Plaintiff will continue to suffer

  such discrimination, injury and damage, and will be deterred from returning to the

  subject premises without the relief provided pursuant to the FACBC as requested

  herein.

       96.     Plaintiff has been obligated to retain undersigned counsel for the filing

  and prosecution of this action, and has agreed to pay his counsel reasonable

  attorneys’ fees, including costs and expenses incurred in this action. Plaintiff is

  entitled to recover those attorneys’ fees, costs and expenses from the Defendants

  pursuant to 42 U.S.C. § 12205. 7

        97.    Pursuant to Title 28 U.S.C. § 1367(a), Fla. Stat. §§ 553.501, et seq.,

  and 42 U.S.C. § 12188, and Fla. Stat. § 553.84, this Court is provided with

  authority to grant Plaintiff’s injunctive relief including an order to alter the subject

  premises and facilities to make them readily accessible to, and usable by,

  individuals with disabilities to the extent required by the FACBC, enjoining

  Defendants’ discriminatory policies and procedures and closing the subject

  premises and facilities until the requested modifications are completed.

        98.    The Plaintiff demands a non-jury trial on all issues to be tried herein.

  7
   Cf.,Wesley Group Home Ministries, Inc., v. City of Hallendale, 670 So.2d 1046
  (Fla.4th Distr. 1996).
                                                        -28-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-23847-BB Document 1 Entered on FLSD Docket 09/16/2019 Page 29 of 29




       WHEREFORE, Plaintiff respectfully requests that the Court issue a

  permanent    injunction       enjoining          the        Defendants           from        continuing   their

  discriminatory practices, ordering the Defendants to alter the subject premises as

  appropriate to comply with the FACBC, awarding Plaintiff his attorney fees, costs

  and litigation expenses incurred in this action, and closing the subject premises

  until the requested modifications are completed.

                               CERTIFICATE OF SERVICE

       Dated this 16th day of September, 2019.

                                                  Respectfully Submitted,


                                                    s/Jeffrey S. Hirsh_______________
                                                    JEFFREY S. HIRSH, ESQUIRE
                                                    (Florida Bar Number: 207810)
                                                    Primary email: jhirsh@goldberghirshpa.com
                                                    Secondary email:agarcia@goldberghishpa.com
                                                    GOLDBERG & HIRSH, P.A.
                                                    SunTrust International Center
                                                    One S. E. Third Avenue, Suite 3020
                                                    Miami, FL 33131
                                                    Telephone (305) 372-9601
                                                    Telefax (305) 372-2323
                                                    Attorneys for Plaintiff




                                                       -29-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
